Opinion issued December 22, 2015




                                      In The

                                Court of Appeals
                                     For The

                             First District of Texas
                              ————————————
                                NO. 01-14-00109-CV
                              ———————————
                    JEFFREY STEVEN MARX, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 33rd District Court
                           Burnet County, Texas
                         Trial Court Case No. 7723


                         MEMORANDUM OPINION

      Appellant Jeffrey Steven Marx was convicted of two counts of aggravated

sexual assault of a child.     See Marx v. State, No. 03-98-00412-CR, 1999 WL
1080090, at *1 (Tex. App.—Austin Dec. 2, 1999, pet. ref’d). The jury assessed

punishment on each count at confinement for life and a fine of $10,000. See id. The
Third Court of Appeals affirmed the judgment in 1999, and the Court of Criminal

Appeals refused his petition for review. See id. On October 31, 2013, the trial court

entered an “Order to Withdraw Funds” from Marx’s inmate account to recover the

fines and court costs imposed in the judgment of conviction. Marx has filed a pro

se notice of appeal challenging the order to withdraw funds.

      Section 501.014(e) of the Texas Government Code governs the withdrawal of

funds from an inmate’s account for the recovery of fines and court costs. See TEX.

GOV’T CODE ANN. § 501.014(e) (West 2012). Proceedings under section 501.014(e)

“are civil in nature and not part of the underlying criminal case.” Harrell v. State,

286 S.W.3d 315, 316 (Tex. 2009).

      Unless specifically authorized by statute, this Court may only review final,

appealable orders and judgments. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,

200 (Tex. 2001). “An ‘order to withdraw funds’ is not considered a final, appealable

order; it is merely a ‘notification by a court’ instructing prison officials to withdraw

funds from an inmate’s account as required by statute.” Nesby v. State, No. 03-13-

00688-CV, 2013 WL 6805669, at *1 (Tex. App.—Austin Dec. 20, 2013, no pet.)

(mem. op.) (first citing Harrell, 286 S.W.3d at 316; and then citing Goodspeed v.

State, 352 S.W.3d 714, 715 (Tex. App.—Amarillo 2011, pet. denied); and then citing

Ramirez v. State, 318 S.W.3d 906, 907 (Tex. App.—Waco 2010, pet. ref’d)).

Although an inmate may appeal from a trial court’s final order denying the inmate’s



                                           2
motion to modify or rescind the withdrawal, no such order appears in the record. Id.

(first citing Harrell, 286 S.W.3d at 317; and then citing Williams v. State, 332
S.W.3d 694, 698 (Tex. App.—Amarillo 2011, pet. denied)).

      On November 24, 2015, the Clerk of this Court notified Marx that this Court

might dismiss this appeal for want of jurisdiction unless Marx timely filed a response

demonstrating this Court’s jurisdiction over the appeal. See TEX. R. APP. P. 42.3(a),

43.2(f).   In response, Marx filed a motion to dismiss his appeal for want of

jurisdiction. Accordingly, we grant the motion and dismiss the appeal for want of

jurisdiction. See id. We dismiss all pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Higley, Huddle, and Lloyd.




                                          3